Citation Nr: 0919251	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-34 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diplopia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974, September 1990 to May 1991, and February 2003 to June 
2004.  He also had intervening service with the Army National 
Guard from May 13, 1994 to May 28, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The record reflects that the Veteran also perfected an appeal 
on the issues of entitlement to service connection for Bell's 
palsy, right parietal headaches, and hypertension.  However, 
service connection for these disorders was granted by a March 
2008 rating decision.  In view of the foregoing, these issues 
have been resolved and are not on appeal before the Board.  
See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed.Cir.1997) 
(holding that where an appealed claim for service connection 
is granted during the pendency of the appeal, a second Notice 
of Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection).

The Veteran disagreed with the September 2005 rating decision 
which granted service connection and assigned a schedular 
rating of 10 percent disabling for left carpal tunnel 
syndrome.  He also disagreed with a January 2006 rating 
decision which denied service connection for bilateral 
hearing loss and posttraumatic stress disorder (PTSD).  A 
statement of the case (SOC) with respect to the left carpal 
tunnel claim was provided in March 2007 and a SOC for the 
PTSD and hearing loss claims was provided in April 2008; 
however, the Veteran did not perfect his appeal by submitting 
a substantive appeal with respect to these issues as required 
by 38 C.F.R. § 20.202.  Therefore, the issues addressed in 
the March 2007 and April 2008 SOCs are not before the Board 
for appellate consideration.

The Board notes that, while the Veteran requested a Travel 
Board hearing in his substantive appeal filed in October 
2005; by a June 2006 communication, he withdrew this hearing 
request.  See 38 C.F.R. § 20.704 (2008).  The Veteran did, 
however, testify at a hearing before a Decision Review 
Officer (DRO) at the RO in June 2006.  A transcript of that 
hearing is associated with the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay, additional 
development is necessary prior to the adjudication of the 
Veteran's claim for service connection for diplopia.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.  See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

The medical evidence shows a diagnosis of Bell's palsy with 
symptoms which included double vision in 1994, during a 
period of Active Duty for Training (ACDUTRA).  Although these 
symptoms resolved, the Veteran was treated for a recurrence 
of Bell's palsy during his period of active duty service in 
2003.  Accordingly, as noted above, by a March 2008 rating 
decision, service connection for Bell's palsy was granted on 
the basis that this condition, which existed prior to active 
duty service (it was not determined that the initial 
diagnosis in 1994 during ACDUTRA was in the line of duty), 
permanently worsened as a result of active duty service 
beginning in February 2003.  However, the March 2008 rating 
decision denied service connection for diplopia because, 
although the Veteran complained of double vision and diplopia 
while being evaluated for Bell's palsy, neither the service 
records nor the VA medical records document a valid diagnosis 
of diplopia by an optometrist or an ophthalmologist.  

In this regard, it is noted that although the Veteran was 
afforded a VA eye examination in November 2004, the examiner 
did not have access to the Veteran's claims file.  
Significantly, with respect to diplopia, the examiner 
provided the following:  

On the red lens test I got several different 
answers, but eventually the patient reported 
fusion, that is no diplopia.  In addition to that 
we did other extraocular muscles tests.  On the 
double H pattern of testing the ocular muscles I 
got overaction of the left eye in the right lateral 
superior gaze.  I also noted that the patient has a 
tendency to turn his head to the left, which 
indicates a compensation for some type of muscle 
imbalance; but in doing the cover test I found no 
discrepancy or phoria condition.  On the prism to 
fuse test, I got 11.5 prism diopters base in 
deviation and no vertical deviation.  At distance I 
got a half prism diopter base in, with about a half 
or less prism diopter down, left eye, which would 
indicate a convergence insufficiency or inability 
to turn the eyes inward, and that could be an aging 
process or decompensated phoria.  Having no prior 
records, I cannot say if that existed for long 
before the Bell's palsy or not.  (emphasis added).

In addition, the diagnosis included a finding of "no 
significant diplopia" and the examiner noted that a phoric 
condition was seen; however, apparently the Veteran had 
compensated for the double vision of longstanding duration, 
as it did not present a significant problem on examination.  

Accordingly, another VA eye examination is necessary to 
obtain an opinion based on a review of the complete 
evidentiary record.  

Review of the claims file suggests that the Veteran continues 
to receive medical treatment from VA.  Any VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of 
all medical providers, VA as well as 
non-VA, from whom he has received 
treatment for eye complaints, to 
include prior to his 1994 diagnosis of 
Bell's palsy.  After obtaining any 
necessary authorization from the 
Veteran, the RO should attempt to 
obtain a copy of all indicated records 
not already associated with the claims 
folder.

2.  The appellant should be afforded 
another VA eye examination by an 
appropriate specialist for the purpose 
of determining the clinical onset and 
etiology of diplopia, if any.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner should note in the 
examination report that the claims 
folder and the remand have been 
reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary 
by the examiner should be conducted at 
this time, and included in the 
examination report.

The examiner is asked to express an 
opinion as to whether the Veteran has 
diplopia.  If not, the examiner is 
asked to comment on Veteran's 
complaints of diplopia in connection 
with his treatment for and diagnosis of 
Bell's palsy as well as the November 
2004 report of VA eye examination.

If the examiner determines that the 
Veteran has diplopia, the examiner is 
asked to express an opinion as to when 
the diplopia was first manifested 
(i.e., prior to service, in service, or 
after service).  

If the examiner determines that the 
Veteran's diplopia, clearly and 
unmistakably (i.e., undebatably) 
preexisted service, the examiner is 
asked to indicate whether there is a 
permanent increase in the severity of 
the underlying pathology associated 
with the eye disorder which occurred 
during service.  If the examiner 
answers this question affirmatively, 
the examiner is then asked to express 
an opinion as to whether the increase 
in severity was beyond its natural 
progression, or if simply due to the 
natural progress of the disease.  If 
the examiner determines that the 
Veteran's diplopia did not increase in 
severity during service, the examiner 
should indicate as such.  The examiner 
must provide a complete rationale any 
stated opinion.

If the examiner determines that the 
Veteran's diplopia did not preexist 
service, the examiner is asked to 
express an opinion as to whether the 
diplopia is at least as likely as not 
(i.e., 50 percent or greater 
possibility) related to the Veteran's 
military service, to include treatment 
and diagnosis of Bell's palsy.  The 
examiner must state whether the Veteran 
reports a continuity of diplopia since 
service and acknowledge such statements 
made by the Veteran, if any, in 
offering the opinion.  

The examiner is requested to fully 
describe all pathology, providing an 
explanation as to the cause or source 
of all symptoms identified.  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

3.  When the development has been 
completed, the RO should review the 
case again based on the additional 
evidence.  If the benefit sought is not 
granted, the RO should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




